Title: To George Washington from Thomas Burke and Henry Laurens, 15 March 1779
From: Laurens, Henry,Burke, Thomas
To: Washington, George


Sir
Philadelphia March 15th 1779
The inclosed papers are referred to us by Congress, and we wish for the assistance of your Ideas to enable us to make a more perfect report. we request you therefore to take the trouble of committing to paper your Opinion on the proposed terms for the exchange of Prisoners in the Southern department, and also any thing which you think will conduce to that End without Contravening your general Arrangements or general policy and utility.
We deem it inconvenient, in an in[a]dmissable degree, to permit an exchange of mere Citizens. The facility with which our Enemy can make Prisoners of our Citizens, the difficulty of our making Adequate reprisals, and many other circumstances incline us to this Opinion. It Seems even better to Suffer the Captivity of Such as unfortunately fall into their hands. for tho’ this is a calamity which greatly affects our Sensibility, yet it is far Short of what we Apprehend from Admitting Such exchange. We think it must Necessarily prove an incentive to the making a greater Number of prisoners of that Order, and that the Efforts for making them would be attended with an increase of ravage and horror which we are not in a Condition to prevent or chastise. We shall also be very glad to be informed by you whether any reinforcements of regular Troops can be spared to the Southern department and if in your Opinion any be Necessary. At the Same time we Suggest that North Carolina is making very Considerable Exertions for raising a reinforcement of Militia, both Cavalry and Infantry. We think you Concur with us in Opinion that Militia forces ought to be employd only in Cases where they cannot be dispensed with. We are Sir With the greatest respect and Esteem Your Obdtt Servants
Tho. BurkeHenry Laurens.
 